Citation Nr: 0826112	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-33 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to in initial evaluation in excess of 10 
percent effective August 1, 2002, in excess of 20 percent 
effective December 5, 2005, and in excess of 40 percent 
effective December 29, 2006 for service-connected herniated 
nucleus pulposus, bulging disc, and degenerative disc disease 
of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent effective August 1, 2002 and in excess of 20 percent 
effective December 5, 2005 for service-connected degenerative 
disc disease of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative disc disease of 
the thoracic spine.
  
4.  Entitlement to an initial compensable evaluation 
effective August 1, 2002, in excess of 10 percent effective 
December 5, 2005, and in excess of 20 percent effective 
December 29, 2006 for service-connected right ankle 
tendonitis.

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chronic sphenoid sinusitis with 
allergic rhinitis.

6.  Entitlement to an initial compensable evaluation for 
service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 15, 1982 to 
July 2002.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2006.  This matter was 
originally on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.

In August 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.




FINDINGS OF FACT

1.  From August 1, 2002 to December 4, 2005, the veteran's 
lumbar spine disability was manifested by no more than 
moderate limitation of motion with flexion to 60 degrees, 
extension to 20 degrees, lateral bending to 35 degrees and 
rotation to 30 degrees; the veteran's lumbar spine disability 
was not manifested by severe IVDS with recurring attacks and 
intermittent relief, pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief, severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, ankylosis, or evidence of incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months.    

2.  From December 5, 2005 to December 28, 2006, the veteran's 
lumbar spine disability was manifested by severe IVDS with 
recurring attacks and intermittent relief; the veteran's 
lumbar spine disability was not manifested by pronounced IVDS 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc with little intermittent 
relief, unfavorable ankylosis, or evidence of incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

3.  From December 29, 2006, the veteran's lumbar spine 
disability was manifested by severe IVDS with recurring 
attacks and intermittent relief; the veteran's lumbar spine 
disability was not manifested by pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, 
unfavorable ankylosis, or evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.

4.  From August 1, 2002 to December 4, 2005, the veteran's 
cervical spine disability was manifested by no more than 
slight limitation of motion with flexion to 60 degrees, 
lateral flexion to 40 degrees and rotation to 55 degrees with 
subjective complaints of occasional radiation to left arm but 
no neurological deficit; the veteran's cervical spine 
disability was not manifested by moderate limitation of 
motion of the cervical spine, moderate IVDS with recurring 
attacks, ankylosis, or evidence of incapacitating episodes 
having a total duration of at least 2 weeks during the past 
12 months.

5.  From December 5, 2005, the veteran's cervical spine 
disability has been manifested by no more than moderate 
limitation of motion with motion at its worst demonstrating 
flexion to 20 degrees with pain, extension to 15 degrees with 
pain, left lateral flexion to 10 degrees with pain, right 
lateral flexion to 15 degrees with pain, left lateral 
rotation to 20 degrees with pain, and right lateral rotation 
to 30 degrees with pain; the veteran's cervical spine 
disability has not been manifested by severe limitation of 
motion of the cervical spine, severe IVDS with recurring 
attacks and intermittent relief, pronounced IVDS with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, 
forward flexion of the cervical spine 10 degrees or less, 
ankylosis, or evidence of incapacitating episodes having a 
total duration of at least 4 weeks during the past 12 months.  

6.  From August 1, 2002, the veteran's thoracic spine 
disability has not been manifested by ankylosis.

7.  From August 1, 2002 to December 4, 2005, the veteran's 
right ankle disability was manifested by dorsiflexion was to 
20 degrees, and plantar flexion was to 45 degrees; the 
veteran's right ankle disability was not manifested by 
moderate limitation of motion.

8.  From December 5, 2005 to December 28, 2006, the veteran's 
right ankle disability was manifested by no more than 
moderate limitation of motion with dorsiflexion to 2 or 3 
degrees and plantar flexion was to 45 degrees; the veteran's 
right ankle disability was not manifested by marked 
limitation of motion.

9.  From December 29, 2006, the veteran's right ankle 
disability has not been manifested by ankylosis.

10.  From August 1, 2002, the veteran's chronic sphenoid 
sinusitis with allergic rhinitis has not been manifested by 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.   

11.  From August 1, 2002, the veteran's migraine headaches 
have not been manifested by prostrating attacks.


CONCLUSIONS OF LAW

1.  From August 1, 2002 to December 4, 2005, the criteria for 
a rating of 20 percent for herniated nucleus pulposus and 
bulging disc have been met.  38 U.S.C.A § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002 and 2003); Diagnostic 
Codes 5235 to 5243 (2007).    

2.  From December 5, 2005 to December 28, 2006, the criteria 
for a rating of 40 percent for herniated nucleus pulposus, 
bulging disc, and degenerative disc disease of the lumbar 
spine have been met.  38 U.S.C.A § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002 and 2003); Diagnostic Codes 5235 
to 5243 (2007).    

3.  From December 29, 2006, the criteria for a rating in 
excess of 40 percent for herniated nucleus pulposus, bulging 
disc, and degenerative disc disease have not been met.  38 
U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(2002 and 2003); Diagnostic Codes 5235 to 5243 (2007).    

4.  From August 1, 2002 to December 4, 2005, the criteria for 
a rating in excess of 10 percent for the veteran's 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5290, 5293 
(2002 and 2003); Diagnostic Codes 5235 to 5243 (2007).    

5.  From December 5, 2005, the criteria for a rating in 
excess of 20 percent for the veteran's degenerative disc 
disease of the cervical spine have not been met.  38 U.S.C.A 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes 5290, 5293 (2002 and 2003); 
Diagnostic Codes 5235 to 5243 (2007).    

6.  From August 1, 2002, the criteria for a rating in excess 
of 10 percent for the veteran's degenerative disc disease of 
the thoracic spine have not been met.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5291, 5293 (2002 and 2003).    

7.  From August 1, 2002 to December 4, 2005, the criteria for 
a compensable rating for the veteran's right ankle tendonitis 
have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5024 (2007).    

8.  From December 5, 2005 to December 28, 2006, the criteria 
for a rating in excess of 10 percent for the veteran's right 
ankle tendonitis have not been met.  38 U.S.C.A § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5024-5271 (2007).    
	
9.  From December 29, 2006, the criteria for a rating in 
excess of 20 percent for the veteran's right ankle tendonitis 
have not been met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5024-5271 (2007).    
	
10.  From August 1, 2002, the criteria for a rating in excess 
of 10 percent for the veteran's chronic sphenoid sinusitis 
with allergic rhinitis have not been met.  38 U.S.C.A § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 
6514 (2007).    
  
11.  From August 1, 2002, the criteria for a compensable 
rating for the veteran's migraine headaches have not been 
met.  38 U.S.C.A § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2006 Remand, the Appeals 
Management Center (AMC) obtained medical records dated from 
July 2006 from Louisville VAMC, scheduled the veteran for a 
VA orthopedic examination, a VA neurologic examination, and 
issued a supplemental statement of the case.  Based on the 
foregoing actions, the Board finds that there has been 
compliance with the Board's November 2006 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).


II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).   

Letters dated in September 2003, June 2006, and January 2007 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2006 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini, 18 Vet App. at 
120.  

The June 2006 letter also advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in November 2007.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded VA examinations March 2002, 
April 2002, December 2005, and December 2006. 38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorders since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service connection 
for lumbosacral spine herniated nucleus pulposus and bulging 
disc, cervical spine degenerative changes, thoracic spine 
degenerative disc disease, right ankle tendonitis, and 
migraine headaches.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

a.	Spine disabilities

Service connection for the veteran's lumbar spine disability 
was granted in a June 2002 rating decision, and a 10 percent 
disability rating was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 for intervertebral disc syndrome (IVDS) 
effective August 1, 2002.  The veteran disagreed with the 
disability assigned.  In February 2006, the RO increased the 
rating to 20 percent pursuant to Diagnostic Code 5242 for 
degenerative arthritis of the spine effective December 5, 
2005, and in November 2007, the RO increased the rating to 40 
percent pursuant to Diagnostic Code 5243 (for IVDS).  

Service connection for the veteran's cervical spine 
disability was granted in a June 2002 rating decision, and a 
10 percent disability rating was assigned pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis due to 
trauma effective August 1, 2002.  The veteran disagreed with 
the disability assigned.  In February 2006, the RO increased 
the rating to 20 percent pursuant to Diagnostic Code 5242 for 
degenerative arthritis of the spine effective December 5, 
2005.  

Despite the increases granted, the veteran's appeal remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement (NOD) as 
to an RO decision assigning a particular rating, a subsequent 
RO decision assigning a higher rating, but less than the 
maximum available benefit, does not abrogate the pending 
appeal).

Service connection for the veteran's thoracic spine 
disability was granted in a June 2002 rating decision, and a 
10 percent disability rating was assigned pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5010 for arthritis due to 
trauma effective August 1, 2002.  

According to Diagnostic Code 5010, arthritis due to trauma 
that is substantiated by x-ray findings will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  Under this Code, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or groups of minor joints affected by limitation of motion, 
to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

While the veteran's claim was pending, the criteria for 
evaluating spinal disabilities were amended, effective 
September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 
54, 345-54, 349 (2002) and 68 Fed. Reg. 51, 454-51, 458 
(2003), respectively. The amendment effective September 23, 
2002 concerned revisions to old diagnostic Code 5293, which 
provided the criteria for intervertebral disc syndrome (IDS).  
The current version of the revised criteria, which evaluate 
various types of spine disabilities, is found in 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007). 

Regulations in effect prior to September 23, 2002

Under 38 C.F.R. § 4.71a, Diagnostic Code 5287, unfavorable 
ankylosis of the cervical spine warranted a 40 percent rating 
and favorable ankylosis of the cervical spine warranted a 30 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5288, unfavorable 
ankylosis of the dorsal spine warranted a 30 percent rating 
and favorable ankylosis of the dorsal spine warranted a 20 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5289, unfavorable 
ankylosis of the lumbar spine warranted a 50 percent rating 
and favorable ankylosis of the lumbar spine warranted a 40 
percent rating.  
 
Under 38 C.F.R. § 4.71a, Diagnostic Code 5290, slight 
limitation of motion of the cervical spine warranted a 10 
percent rating, moderate limitation of motion of the cervical 
spine warranted a 20 percent rating, and severe limitation of 
motion of the cervical spine warranted a 30 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5291, slight 
limitation of motion of the dorsal spine warranted a 
noncompensable rating, and both moderate and severe 
limitation of motion of the dorsal spine warranted a 10 
percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of motion of the lumbar spine warranted a 10 
percent rating, moderate limitation of motion of the lumbar 
spine warranted a 20 percent rating, and severe limitation of 
motion of the lumbar spine warranted a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, mild IVDS 
warranted a 10 percent rating, moderate IVDS with recurring 
attacks warranted a 20 percent rating, severe IVDS with 
recurring attacks and intermittent relief warranted a 40 
percent rating, and pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief warranted a 60 percent 
rating.  

Under Diagnostic Code 5295, a 10 percent rating was warranted 
for a lumbosacral strain where there was characteristic pain 
on motion.  A 20 percent rating was warranted for a 
lumbosacral strain when there was muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position.  A 
40 percent rating was warranted for a severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion. 

Regulations in effect as of September 23, 2002

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating IVDS.  67 Fed. Reg. 54,345 (Aug. 
22, 2002).  The applicable revisions to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for rating intervertebral disc syndrome 
provide that preoperative or postoperative IVDS is to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  

Regulations in effect as of September 26, 2003

The diagnostic codes for rating diseases and injuries of the 
spine were re-designated as Diagnostic Codes 5235 to 5243 
(for, respectively, vertebral fracture or dislocation; 
sacroiliac injury and weakness; lumbosacral or cervical 
strain; spinal stenosis; spondylolisthesis or segmental 
instability; ankylosing spondylitis; spinal fusion; 
degenerative arthritis of the spine; and intervertebral disc 
syndrome).  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, the 
following apply:

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent rating.

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine warrants a 
30 percent rating.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 
percent rating.

Note (1):Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2):(See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3):In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4):Round each range of motion measurement to the 
nearest five degrees.

Note (5):For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months, a 60 percent rating 
is warranted.

Note(1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note(2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

i.	Lumbosacral spine herniated nucleus pulposus, 
bulging disc, and degenerative disc disease

From August 1, 2002 to December 4, 2005

As set forth above, in order for the veteran's lumbar spine 
disability to warrant an evaluation in excess of 10 percent 
prior to December 5, 2005, the evidence must show at least 
moderate limitation of motion of the lumbar spine, at least 
moderate IVDS with recurring attacks, muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in a 
standing position, listing of the whole spine, marked 
limitation of forward bending in a standing position, 
positive Goldthwaite's sign, marked limitation of flexion in 
a standing position, loss of lateral motion with 
osteoarthritic changes or narrowing or irregularity of a 
joint space, or some of the above with abnormal mobility on 
forced motion, or ankylosis.

In addition, after September 23, 2002, if the evidence showed 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks during the past 12 months, an evaluation 
is warranted.  Further, after September 26, 2003, if the 
evidence showed forward flexion of the thoracolumbar spine 
limited to 60 degrees or less, the combined range of motion 
of the thoracolumbar spine limited to 120 degrees or less, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, an evaluation in 
excess of 10 percent is warranted. 

The words "slight," "moderate" and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2007).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6 (2007).

The only comprehensive examination of the veteran's lumbar 
spine prior to December 5, 2005 is a March 2002 VA 
examination.  At that time, flexion was to 60 degrees, 
extension to 20 degrees, lateral bending was to 35 degrees 
and rotation was to 30 degrees.  MRI showed herniated disc 
and also a bulging disc.  The veteran reported that the pain 
radiated to the left lower extremity.  Straight leg raise was 
positive on the left side.  

As noted above, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, prior to December 
5, 2005, the veteran's lumbar spine disability was manifested 
by moderate limitation of motion.  Therefore, the Board finds 
that the veteran's symptoms prior to December 5, 2005, exceed 
the criteria for the 10 percent rating and more nearly 
approximate the criteria for the 20 percent rating. However, 
they do not approach the severity contemplated for a rating 
higher than 20 percent.  

As set forth above, in order for the veteran's lumbar spine 
disability to warrant an evaluation in excess of 20 percent, 
the evidence must show severe limitation of motion of the 
lumbar spine, severe IVDS with recurring attacks and 
intermittent relief, pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief, severe lumbosacral 
strain with listing of the whole spine, marked limitation of 
forward bending in a standing position, positive 
Goldthwaite's sign, marked limitation of flexion in a 
standing position, loss of lateral motion with osteoarthritic 
changes or narrowing or irregularity of a joint space, or 
some of the above with abnormal mobility on forced motion, 
forward flexion of the thoracolumbar spine 30 degrees or 
less, ankylosis, or evidence of incapacitating episodes 
having a total duration of at least 4 weeks during the past 
12 months.  However, these symptoms have clearly not been 
demonstrated by the record prior to December 5, 2005.  

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra. However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 20 percent prior to December 5, 2005.

From December 5, 2005 to December 28, 2006

At the VA examination in December 2005, the veteran reported 
pain radiating into both hips and into the buttocks as well 
as occasional radiation into the left leg and knee area.  The 
veteran reported that the duration of the pain most days is 
constant, with an intensity of 10/10 and flare ups lasting 
for a day or two.  The veteran reported an episode of 
incapacitation in July 2005 where a physician prescribed bed 
rest and he missed two days of work.  

Upon physical examination, the veteran's paravertebral 
musculature was tight although not in complete spasm.  Range 
of motion exercises demonstrated flexion to 45 degrees with 
pain at 30 degrees, extension to 20 degrees with moderate 
pain, left bending to 18 degrees with pain at 10 degrees, 
right bending to 21 degrees with pain at 15 degrees, left 
rotation to 18 degrees with pain at 10 degrees, right 
rotating to 20 degrees with pain at 10 degrees.  Repetitive 
movement increased pain significantly decreasing flexion to 
40 degrees, extension to 15 degrees.  There was no weakness, 
fatigability, lack of endurance or incoordination.

X-rays showed marked narrowing of the L5-S1 disc space.  
Neurological examination revealed very mild area of the leg 
where there was a diminished sensation to sharp stimuli, this 
was in one area of the leg out of the 9-10 that were tested.  
The sensory examination to light touch was intact.  The 
reflexes were also intact.  There was no muscle atrophy.  The 
veteran demonstrated a positive straight-leg raise.  

Taking such evidence into account, the Board finds that by 
resolving any doubt in the veteran's favor, from December 5, 
2005 to December 28, 2006, the veteran's lumbar spine 
disability was manifested by severe IVDS with recurring 
attacks and intermittent relief.  Therefore, the Board finds 
that the veteran's symptoms from December 5, 2005 to December 
28, 2006, exceed the criteria for the 20 percent rating and 
more nearly approximate the criteria for the 40 percent 
rating, which considers both orthopedic and neurologic 
symptoms.  

However, they do not approach the severity contemplated for a 
rating higher than 40 percent.  As set forth above, in order 
for the veteran's lumbar spine disability to warrant an 
evaluation in excess of 40 percent, the evidence must show 
pronounced IVDS with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc with 
little intermittent relief, unfavorable ankylosis, or 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  These 
symptoms have clearly not been demonstrated by the record 
from December 5, 2005 to December 28, 2006.  

The Board has considered whether a higher evaluation is 
warranted when orthopedic symptoms and neurologic symptoms 
are evaluated separately.  Thus, the Board finds when rating 
separately, a 10 percent rating is appropriate for 
radiculopathy to the left lower extremity, which the Board 
finds to be a chronic neurological manifestation of the 
veteran's service-connected lumbar spine disability.  As 
noted above, there was diminished sensation to sharp stimuli 
and a positive straight-leg raise.  
 
Radiculopathy of a lower extremity is analogous to mild 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, mild incomplete paralysis of the sciatic nerve 
warrants a 10 percent rating; moderate incomplete paralysis 
warrants a 20 percent rating; moderately severe incomplete 
paralysis warrants a higher 40 percent rating; and severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active 
movement possible of muscles below the knee, and flexion of 
the knee is weakened or (very rarely) lost. 38 C.F.R. § 
4.124a (2007).

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

In this case, the objective medical evidence shows that the 
veteran's radiculopathy and pain in the left lower extremity 
is not characterized by foot drop, weakness, significant 
sensory loss, bowel or bladder impairment, muscle atrophy, 
loss of strength, or significant loss of reflexes. 
Consequently, his radiculopathy, pain, and some loss of 
sensation in the left lower extremity are only mild in 
degree, warranting only a 10 percent rating. 38 C.F.R. § 4.7.  

Thus, the combined rating when evaluating orthopedic and 
neurologic symptoms separately from December 5, 2005 to 
December 28, 2006 is only 30 percent, less than the 40 
percent assigned above.  This considers 20 percent for 
orthopedic symptoms based on loss of range of motion.  
However, even assuming that the veteran's neurological 
manifestations were moderate, when combined, the orthopedic 
and neurologic symptoms separately would only be 40 percent, 
no more than the current disability rating assigned above.  

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 40 percent prior to December 29, 
2006.
 
From December 29, 2006

At the VA examination in December 2006, the veteran reported 
a burning, searing back pain radiating into both legs 
sometimes to toes with severe weekly flare-ups precipitated 
by standing or bending and lasting from three to seven days.  
The veteran also reported 30 to 40 episodes of incapacitation 
in the previous year.  The veteran also reported spasms in 
the calves, that he was unable to walk more than a few yards, 
and used a motorized wheelchair when available.  The veteran 
reported paresthesias and leg/foot weakness.  

 Upon physical examination, range of motion exercises 
demonstrated flexion to 40 degrees with pain, extension to 15 
degrees with pain, bilateral lateral flexion to 10 degrees 
with pain, left lateral rotation to 15 degrees with pain, and 
right lateral rotation to 20 degrees with pain.  Repetitive 
movement limited lateral flexion approximately 10 degrees 
bilaterally.  There was no weakness or fatigability; lack of 
endurance was demonstrated.

Sensory examination revealed pain (pinprick) 2/2 and light 
touch 2/2, reflex examination revealed normal knee jerk and 
ankle jerk.   

Taking such evidence into account, the Board finds that the 
veteran's lumbar spine disability does not approach the 
severity contemplated for a rating higher than 40 percent.  
As set forth above, in order for the veteran's lumbar spine 
disability to warrant an evaluation in excess of 40 percent, 
the evidence must show pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief, 
unfavorable ankylosis, or evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  These symptoms have clearly not been demonstrated 
by the record.  The Board notes that although the veteran 
reported 30 to 40 incapacitating episodes, as noted above, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.

The Board has considered whether a higher evaluation is 
warranted when orthopedic symptoms and neurologic symptoms 
are evaluated separately.  Similar to the analysis for the 
period December 5, 2005 to December 28, 2006, the Board finds 
when rating separately, a 20 percent rating is appropriate 
for flexion to 40 degrees and a 10 percent rating is 
appropriate for radiculopathy to the left lower extremity, 
which the Board finds to be a chronic neurological 
manifestation of the veteran's service-connected lumbar spine 
disability.  Thus, the combined rating when evaluating 
orthopedic and neurologic symptoms separately from December 
5, 2005 to December 28, 2006 is only 30 percent, and at the 
most, 40 percent.  

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 40 percent.

ii.	Cervical spine degenerative disc disease

From August 1, 2002 to December 4, 2005

As set forth above, in order for the veteran's cervical spine 
disability to warrant an evaluation in excess of 10 percent 
prior to December 5, 2005, the evidence must show at least 
moderate limitation of motion of the cervical spine or at 
least moderate IVDS with recurring attacks, or ankylosis.

In addition, after September 23, 2002, if the evidence showed 
evidence of incapacitating episodes having a total duration 
of at least 2 weeks during the past 12 months, an evaluation 
in excess of 10 percent is warranted.  Further, after 
September 26, 2003, if the evidence showed forward flexion of 
the cervical spine limited to less than 30 degrees; the 
combined range of motion of the cervical spine limited to 170 
degrees; muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, abnormal kyphosis, or 
ankylosis, an evaluation in excess of 10 percent is 
warranted. 

The only comprehensive examination of the veteran's cervical 
spine prior to December 5, 2005 is a March 2002 VA 
examination.  At that time, flexion was to 60 degrees, 
extension to 75 degrees, lateral flexion was to 40 degrees 
and rotation was to 55 degrees.  The veteran reported 
occasional radiation to left arm but there was no 
neurological deficit at the time of the examination.  

As noted above, normal forward flexion of the cervical spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees. The normal 
combined range of motion of the cervical spine is 340 
degrees.  Thus, the Board finds that the range of motion 
result of 75 degrees for extension is questionable and will 
disregard it in the analysis.   

Taking such evidence into account, the Board finds that the 
veteran's cervical spine disability prior to December 5, 
2005, was manifested by slight limitation of motion with only 
lateral flexion and rotation being below the normal range of 
motion.  Therefore, the Board finds that the veteran's 
symptoms prior to December 5, 2005 do not approach the 
severity contemplated for a rating higher than 10 percent. 

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 10 percent prior to December 5, 2005.

From December 5, 2005 

As set forth above, in order for the veteran's cervical spine 
disability to warrant an evaluation in excess of 20 percent, 
the evidence must show severe limitation of motion of the 
cervical spine, severe IVDS with recurring attacks and 
intermittent relief, pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief, forward flexion of the 
cervical spine 15 degrees or less, ankylosis, or evidence of 
incapacitating episodes having a total duration of at least 4 
weeks during the past 12 months.  

At the VA examination in December 2005, the veteran reported 
daily burning neck pain with a 2/10 intensity radiating into 
the shoulders and neck stiffness.  Upon physical examination, 
there was slight pain to palpation in the neck area.  There 
was no paravertebral musculature spasm.  Range of motion 
exercises demonstrated flexion to 50 degrees with pulling 
sensation down the middle of the back, extension to 40 
degrees with a twinge-type sensation, left bending to 30 
degrees with pain at 20 degrees, right bending to 35 degrees 
with pain at 15 degrees, left rotation to 60 degrees with 
pain at 42 degrees, right rotation to 60 degrees with pain at 
40 degrees.  Repetitive movement increased pain but range of 
motion remained the same.  There was no weakness, 
fatigability, lack of endurance or incoordination.

X-rays showed significant degenerative disk disease at C6-7 
and a lesser degree of degenerative disk disease at C5-6.  
There was also reversal of the normal lordosis of the 
cervical spine.  Neurological examination of the upper 
extremity did not reveal any focal deficit.

At the VA examination in December 2006, the veteran reported 
aching pain on the left side radiating to left shoulder.  
Upon physical examination, range of motion exercises 
demonstrated flexion to 20 degrees with pain, extension to 15 
degrees with pain, left lateral flexion to 10 degrees with 
pain, right lateral flexion to 15 degrees with pain, left 
lateral rotation to 20 degrees with pain, and right lateral 
rotation to 30 degrees with pain.  There was no additional 
loss of motion on repetitive use.  There was no weakness or 
fatigability; lack of endurance was demonstrated.

Sensory examination revealed pain that the veteran had 
exaggerated response to sharp stimuli of long and ring 
fingers in both hands, and reflex examination revealed absent 
reflexes for the right triceps and right brachioradialis.     

Taking such evidence into account, the Board finds that the 
veteran's cervical spine disability from December 5, 2005 has 
been manifested by no more than moderate limitation of 
motion.  Therefore, the Board finds that the veteran's 
symptoms prior from December 5, 2005 do not approach the 
severity contemplated for a rating higher than 20 percent. 

The Board has considered whether a higher evaluation is 
warranted when orthopedic symptoms and neurologic symptoms 
are evaluated separately.  However, although the Board finds 
there to be a neurological manifestation of the veteran's 
service-connected cervical spine disability, it is not, as 
yet, adversely affecting the veteran.  The Board notes that 
the veteran complained of left arm radiculopathy; however, 
there are only objective medical findings as to the right 
arm.  Although the veteran had absent reflexes in the right 
triceps and brachioradialis indicative of neuritis, the 
veteran has not complained of any right arm radiating 
symptomatology.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.  Thus, the combined rating when evaluating 
orthopedic and neurologic symptoms separately from December 
5, 2005 to December 28, 2006 is only 20 percent.  

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra.  However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 20 percent since December 5, 2005.

Thoracic spine degenerative disc disease

Limitation of motion of the dorsal spine is rated a maximum 
of 10 percent when it is moderate or severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5291 (prior to September 26, 2003).  
It should be noted that "thoracic spine" and "dorsal 
spine" are synonymous.  See Reiber v. Brown, 7 Vet. App. 
513, 515 (1995).  The veteran has already been assigned the 
maximum 10 percent under Diagnostic Codes 5010 and 5291.  In 
addition, Diagnostic Code 5288 is not for application because 
no ankylosis of any kind has been clinically demonstrated in 
the veteran's thoracic spine.

With regard to the new rating criteria, the Board observes 
that there is no diagnostic code that specifically pertains 
to the dorsal spine.  Under the new general rating formula 
for diseases and injuries of the spine, the lumbar and dorsal 
spines are now considered together as the thoracolumbar 
spine, and the disability ratings are now assigned based on 
the degree of limitation of motion for this entire aspect of 
the spine.  Hence, it would appear that under the new rating 
criteria, the veteran would not even be granted a separate 
rating for his thoracic spine disability, based on limitation 
of motion, because it would result in pyramiding in violation 
of 38 C.F.R. § 4.14 (2007).  As there is no evidence of 
record of incapacitating episodes with respect to the 
thoracic spine, the Board finds that an increased rating may 
not be granted under the new rating criteria.  

Similarly, evaluating the veteran's thoracic spine disability 
under Diagnostic Code 5293 for IVDS is also not allowable as 
the evaluation of the same manifestation under different 
diagnostic codes is to be avoided.  Id.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  The veteran is 
already being compensated for orthopedic and neurologic 
symptoms of his service-connected lumbar spine disability 
(herniated nucleus pulposus, bulging disc, and degenerative 
disc disease), and these symptoms appear to overlap with his 
symptoms related to his thoracic spine disability 
(degenerative disc disease).

b.	Right ankle tendonitis

Service connection for the veteran's right ankle tendonitis 
was granted in a June 2002 rating decision, and a 
noncompensable disability rating was assigned pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5024 for tenosynovitis 
effective August 1, 2002.  The veteran disagreed with the 
disability assigned.  In February 2006, the RO increased the 
rating to 10 percent pursuant to Diagnostic Codes 5024-5271 
effective December 5, 2005, and in November 2007, the RO 
increased the rating to 20 percent pursuant to Diagnostic 
Code 5024-5271 effective December 29, 2006.  

Under Diagnostic Code 5024, tenosynovitis is rated on 
limitation of motion of the affected parts.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned. 38 C.F.R. § 4.27.  

Pursuant to Diagnostic Code 5271, for limitation of motion of 
the ankle, a 10 percent evaluation is assigned for moderate 
limitation of motion and a 20 percent evaluation for marked 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(2007).  The rating schedule authorizes the assignment of a 
zero percent (noncompensable) rating in every instance in 
which the rating schedule does not provide such a rating and 
the requirements for a compensable rating are not met. 38 
C.F.R. § 4.31.

Normal range of ankle dorsiflexion, for VA rating purposes, 
is considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2007).    

Despite the increases granted, the veteran's appeal remains 
before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

From August 1, 2002 to December 4, 2005

The only comprehensive examination of the veteran's right 
ankle prior to December 5, 2005 is a March 2002 VA 
examination.  At that time, dorsiflexion was to 20 degrees, 
and plantar flexion was to 45 degrees with no lateral 
instability and no palpable tenderness.  A diagnosis of right 
ankle tendonitis was rendered.

Taking such evidence into account, as the veteran 
demonstrated full range of right ankle motion, the Board 
finds that the veteran's right ankle symptoms do not approach 
the severity of moderate limitation of motion contemplated 
for a compensable rating prior to December 5, 2005.  

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra. However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support a 
compensable evaluation prior to December 5, 2005.  

From December 5, 2005 to December 28, 2006

At the VA examination in December 2005, the veteran reported 
occasional flare-ups of right ankle pain precipitated by 
weather changes.  Physical examination of the right ankle 
revealed increased amount of soft tissue around the right 
ankle joint.  There was no redness, no fluid, and no warmth.  
There was pain to palpation over the medial aspect of the 
joint space.  Active dorsiflexion was to 2 or 3 degrees and 
slightly painful and active plantar flexion was to 45 degrees 
and was not painful.  Active inversion and eversion did not 
cause any pain the ankle.  Repetitive movement caused mild 
ankle pain but range of motion remained the same.  There was 
no weakness, fatigability, lack of endurance, or 
incoordination.  X-rays showed a calcaneal spur but no 
evidence of degenerative joint disease.  A diagnosis of right 
ankle tendonitis was rendered. 

Taking such evidence into account, although dorsiflexion is 
quite limited, as the veteran demonstrated full plantar 
flexion of right ankle motion, the Board finds that the 
veteran's right ankle symptoms do not approach the severity 
of marked limitation of motion contemplated for a 20 percent 
rating prior from December 5, 2005 to December 28, 2006.  

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra. However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support a 20 
percent evaluation from December 5, 2005 to December 28, 
2006.  

From December 29, 2006

At the December 29, 2006 VA examination, the veteran 
complained of moderate to severe pain flare-ups of the right 
ankle in cold or rainy weather.  Physical examination of the 
right ankle demonstrated edema and redness around the joint 
noted to be consistent with venous stasis edema skin changes.  
Dorsiflexion was 5 degrees and plantar flexion was 40 degrees 
actively.  Repeat movement of the ankle caused increased pain 
but there was no weakness, lack of endurance, fatigue, or 
incoordination.  Repeat movement of the right ankle did not 
cause a change in the range of motion.  

According to Diagnostic Code 5271, a 20 percent evaluation is 
the maximum amount of compensation available for marked 
limitation of motion of an ankle joint.  The Board has 
considered whether a higher disability evaluation is 
warranted under another Diagnostic Code.  In order to warrant 
the assignment of a 30 percent disability evaluation under 
Diagnostic Code 5270, there would have to be ankle ankylosis 
in plantar flexion between 30 degrees and 40 degrees or in 
dorsiflexion between 0 degrees and 10 degrees.  However, 
there is no suggestion in the record that the ankle is 
ankylosed. Therefore, a 30 percent disability evaluation 
pursuant to Diagnostic Code 5270 is not justified.

The Board has also considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca, supra. However, there is no 
objective clinical indication he has symptoms causing 
functional limitation to a degree that would support an 
evaluation in excess of 20 percent evaluation from December 
29, 2006.  

c.	Chronic sphenoid sinusitis with allergic rhinitis

Service connection for the veteran's chronic sphenoid 
sinusitis with allergic rhinitis was granted in a June 2002 
rating decision, and a 10 percent disability rating was 
assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6514 
for chronic sphenoid sinusitis.  Under the general rating 
formula, a 10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation is assigned following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries. A 
note following this section provides that an incapacitating 
episode of sinusitis means one that requires bed rest and 
treatment by a physician.  38 C.F.R. § 4.97.

At the VA examination in March 2002, the veteran reported 
congestion, headache, and pressure over the sinuses treated 
with antibiotics.  Physical examination of the nose revealed 
no evidence of obstruction, normal nasal mucosa, no crusting 
or purulent exudate, and no tenderness over the sinuses.  A 
diagnosis of sinusitis with an acute infection was rendered.  

Private medical records dating from August 2002 to August 
2003 demonstrate two episodes of sinusitis.  

At the December 2005 VA examination, the veteran reported 
postnasal drip, congestion, and non-productive cough.  The 
location of the sinus congestion includes the area around the 
nose as well as the front of the head.  The veteran reported 
some interference with breathing through his nose, and 
nonpurulent discharge.  The treatment noted for his sinus 
condition was over-the-counter medications.  Physical 
examination revealed that there was no nasal obstruction or 
acute sinusitis.  X-ray revealed poor pneumatization of the 
right frontal sinus but no evidence of chronic sinusitis.  
The examiner noted that the veteran did have allergic attacks 
and allergy problems but that there had not been periods of 
incapacitation defined as requiring bed rest and treatment by 
a physician.  

VA treatment records from July 2006 reveal that the veteran 
presented to the emergency room on August 19, 2006, with 
complaints of sinus congestion, runny nose and cough for 2 
days.  He was discharged, advised to rest, prescribed 
Zithromax (an antibiotic), Claritin and robitussin, and 
excused from work for two days. 

Private medical records dated from 2000 to 2006 demonstrate 
treatment for sinusitis three times in 2002, twice in 2003, 
four times in 2004, twice in 2005, and twice in 2006.  

Taking such evidence into account, the Board finds that the 
veteran's chronic sphenoid sinusitis with allergic rhinitis 
does not approach the severity contemplated for a disability 
rating in excess of 10 percent at any time during the appeal 
period.  The record is absent three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.   

d.	Migraine headaches

Service connection for the veteran's migraine headaches was 
granted in a June 2002 rating decision, and a noncompensable 
disability rating was assigned pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8100.  Under this Diagnostic Code, a 
zero percent rating is assigned for migraine headaches with 
less frequent attacks than set out for a 10 percent rating.  
A 10 percent rating is assigned for migraine headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating is 
assigned for migraine headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 50 percent rating is assigned for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.

At the March 2002 VA examination, the veteran reported that 
he had had migraine headaches for 10 to 15 years, that he was 
on Inderal that had basically controlled his headaches, and 
that he had not had a headache in approximately two years.  A 
diagnosis of Migraine headache, controlled with Inderal, was 
rendered.

At the December 2005 VA examination, the veteran noted that 
the onset of his migraine headaches was sometime in the 
1980s, that he has been treated with the medication 
propranolol on a daily basis since 1999, and reported that 
every since taking the medication, he no longer got migraine 
headaches.  A diagnosis was rendered of migraine headaches, 
currently resolved with treatment on medication.  

At the December 2006 VA examination, the veteran reported 
that he was being treated with medications and that headaches 
had not progressed to "full on" migraine headaches since 
medication started.  The veteran reported frequency of 
headaches as 2 to 3 times a month with a duration of hours 
for the previous 12 months.  The examiner noted that the 
attacks were not prostrating, and that ordinary activity was 
possible.

Taking such evidence into account, the Board finds that the 
veteran's migraine headaches do not approach the severity 
contemplated for a compensable disability rating at any time 
during the appeal period.  The record is absent any 
prostrating attacks since 2000.

The Board notes that there is no evidence of record that any 
of the veteran's disabilities on appeal cause marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service- 
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of any of 
the disabilities on appeal.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 


ORDER

1.  Entitlement to an initial evaluation of 20 percent from 
August 1, 2002 to December 4, 2005, but no higher, for 
herniated nucleus pulposus, bulging disc, and degenerative 
disc disease of the lumbar spine is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

2.  Entitlement to an evaluation of 40 percent from December 
5, 2005 to December 28, 2006, but no higher, for herniated 
nucleus pulposus, bulging disc, and degenerative disc disease 
of the lumbar spine is granted, subject to the law and 
regulations governing the payment of monetary benefits.

3.  Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus, bulging disc, and degenerative 
disc disease is denied.

4.  Entitlement to an initial evaluation in excess of 10 
percent from August 1, 2002 to December 4, 2005, for the 
veteran's degenerative disc disease of the cervical spine is 
denied.

5.  Entitlement to an evaluation in excess of 20 percent for 
the veteran's degenerative disc disease of the cervical spine 
is denied.

6.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's degenerative disc disease of the 
thoracic spine is denied.  

7.  Entitlement to an initial compensable evaluation from 
August 1, 2002 to December 4, 2005 for the veteran's right 
ankle tendonitis is denied.

8.  Entitlement to an evaluation in excess of 10 percent from 
December 5, 2005 to December 28, 2006 for the veteran's right 
ankle tendonitis is denied.

9.  Entitlement to an evaluation in excess of 20 percent for 
the veteran's right ankle tendonitis is denied.

10.  Entitlement to an initial evaluation in excess of 10 
percent for the veteran's chronic sphenoid sinusitis with 
allergic rhinitis is denied.    
  
11.  Entitlement to an initial compensable evaluation for the 
veteran's migraine headaches is denied.    



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


